 1   Michael J. Gearin, WSBA # 20982                                 Honorable Christopher M. Alston
     David C. Neu, WSBA # 33143                                      Chapter 11
 2   Brian T. Peterson, WSBA # 42088                                 Hearing Location: Telephonic
     K&L GATES LLP                                                   Hearing Date: Friday, June 18, 2021
 3   925 Fourth Avenue, Suite 2900                                   Hearing Time: 9:30 a.m.
     Seattle, WA 98104-1158                                          Response Date: June 11, 2021
 4   (206) 623-7580

 5

 6

 7
                                 UNITED STATES BANKRUPTCY COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
     In re:                                                     Case No. 16-11767-CMA
10
     NORTHWEST TERRITORIAL MINT, LLC,                           SUPPLEMENTAL DECLARATION OF
11            Debtor.                                           MARK CALVERT IN SUPPORT OF
                                                                TRUSTEE’S SECOND AND FINAL
12                                                              APPLICATION FOR
                                                                COMPENSATION
13

14            Mark Calvert declares as follows:
15            1.     I am over the age of 18 years old. I submit this supplemental declaration in support
16   of the Trustee’s Second and Final Application for Compensation (the “Trustee Application”).
17            2.     At the June 18, 2021 hearing regarding my Final Fee Application, the Court indicated
18   that it would allow fees of $137,470 which were described in detail in my Declaration in support of
19   the Trustee’s Second and Final Application for Compensation (Dkt. 2300). The Court raised
20   questions regarding my application for estimated fees of $40,000 for services to conclude the case
21   and directed me to file a supplemental declaration in support of those estimated fees.
22            3.     In consideration of the Court’s comments at the hearing, I would like to reduce my
23   request for estimated fees through the conclusion of the case. I have provided services to the estate
24   in the last month after the filing of my filed final fee application. These services include providing
25   supporting materials to the Erdmann Trustee in connection with her mediation of her efforts to
26
                                                                                      K&L GATES LLP
     SUPPLEMENTAL DECLARATION OF MARK                                              925 FOURTH AVENUE
                                                                                        SUITE 2900
     CALVERT IN SUPPORT OF TRUSTEE’S SECOND AND                              SEATTLE, WASHINGTON 98104-1158
     FINAL APPLICATION FOR COMPENSATION - 1                                     TELEPHONE: (206) 623-7580
     504747966.1                                                                 FACSIMILE: (206) 623-7022


 Case 16-11767-CMA          Doc 2312      Filed 06/23/21     Ent. 06/23/21 10:18:17       Pg. 1 of 3
 1   recover funds which will be shared with the Mint estate, attention to plans for the conclusion of the

 2   bankruptcy case, filing of a monthly report preparation of materials for and attendance at the final

 3   fee application hearing. I have expended 18.7 hours in providing those services to date. The value

 4   of those services at my discounted $400 per hour billing rate is $7,480. These fees are included in

 5   my estimate fees for case closing services. I expect to provide additional services to the estate in

 6   support of the Erdmann Trustee litigation, in complying with my obligations to provide discovery

 7   and testimony in the Hansen/Erdmann criminal trial, in providing monthly reports to the court, and

 8   in coordinating and filing a motion to dismiss the case. I request that the court approve the sum of

 9   $19,000 for estimated fees as compensation for the services I have provided during the past month

10   and through the conclusion of the case.

11

12           I declare under the penalty of perjury under the laws of the United States that the foregoing is

13   true and correct to the best of my knowledge.

14           EXECUTED this 23rd day of June, 2021, at Seattle, Washington.

15

16                                         /s/ Mark Calvert
                                           Mark Calvert
17

18

19

20

21

22

23

24

25

26
                                                                                      K&L GATES LLP
     SUPPLEMENTAL DECLARATION OF MARK                                              925 FOURTH AVENUE
                                                                                        SUITE 2900
     CALVERT IN SUPPORT OF TRUSTEE’S SECOND AND                              SEATTLE, WASHINGTON 98104-1158
     FINAL APPLICATION FOR COMPENSATION - 2                                     TELEPHONE: (206) 623-7580
     504747966.1                                                                 FACSIMILE: (206) 623-7022


 Case 16-11767-CMA          Doc 2312      Filed 06/23/21      Ent. 06/23/21 10:18:17      Pg. 2 of 3
 1                                    CERTIFICATE OF SERVICE

 2           The undersigned declares as follows:

 3           That she is a paralegal in the law firm of K&L Gates LLP, and on June 23, 2021, she caused
     the foregoing document to be filed electronically through the CM/ECF system which caused
 4   Registered Participants to be served by electronic means, as fully reflected on the Notice of
     Electronic Filing.
 5
             I declare under penalty of perjury under the laws of the State of Washington and the United
 6   States that the foregoing is true and correct.

 7           Executed on the 23rd day of June, 2021 at Seattle, Washington.

 8
                                                          /s/ Denise A. Lentz
 9                                                        Denise A. Lentz

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                    K&L GATES LLP
     SUPPLEMENTAL DECLARATION OF MARK                                            925 FOURTH AVENUE
                                                                                      SUITE 2900
     CALVERT IN SUPPORT OF TRUSTEE’S SECOND AND                            SEATTLE, WASHINGTON 98104-1158
     FINAL APPLICATION FOR COMPENSATION - 3                                   TELEPHONE: (206) 623-7580
     504747966.1                                                               FACSIMILE: (206) 623-7022


 Case 16-11767-CMA         Doc 2312      Filed 06/23/21     Ent. 06/23/21 10:18:17      Pg. 3 of 3
